                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

United States of America,                              )
                                                       )
                 Plaintiff,                            )       Case No. 18-CV-1322-JPG
                                                       )
          v.                                           )
                                                       )
 Carol Burkhead-Fox,                                   )
                                                       )
                 Defendant,                            )
                                                       )
===================================                    )
Belleville Public Schools District #118,               )
                                                       )
                  Garnishee.                           )

                                      GARNISHEE ORDER

       A Writ of Continuing Garnishment, directed to Garnishee, has been duly issued and served

upon the Garnishee. Pursuant to the Writ of Continuing Garnishment, the Garnishee filed an

Answer on December 4, 2018, stating that at the time of the service of the Writ it had in its

possession or under its control personal property belonging to and due Defendant.

       On December 7, 2018, the Defendant was notified of her right to a hearing and has not

requested a hearing to determine exempt property.

       IT IS ORDERED that Garnishee pay 15% of the Defendant’s net wages to Plaintiff, and

continue said payments until the debt to the Plaintiff is paid in full or until the Garnishee no longer

has custody, possession or control of any property belonging to the Debtor or until further Order

of this Court.

       Payments are to be made payable to the U.S. Department of Justice and mailed to the U.S.

Department of Justice, Nationwide Central Intake Facility, P.O. Box 790363, St. Louis, Missouri

63179-0363.      All payments must include the Defendant’s name, Carol Burkhead-Fox and

CDCS No. 2018A45396.
     Plaintiff is to provide a copy of this Order to the Garnishee.

IT IS SO ORDERED.

DATED: February 8, 2019

                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge
